o On DO oF WO NY F&F

NN NY NHN NN NN NY BR BR RB BP BR Pp ep ep op op
an nn FB WN FP DOD OB DAN A MH BP WN FB OO

4

Case 2:19-cv-02293-JAM-DMC Document 14 Filed 04/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

William Schroeder,
Plaintiff,
V.
Enterprise Holdings, Inc., dba
Enterprise Rent-A-Car and Alamo
Rent A Car, and Does 1-10,
Inclusive,

Defendants.

 

 

Case 2:19-cv-02293-JAM-DMC

(peefosed] Order re: Joint

Stipulation and Motion for Leave
Allowing Plaintiff to File a First
Amended Complaint

 

 
o ON DO OT SF W NN

NN NY NY N NY NK KH KH KF FP BS Be Be BS Be Se
ON aA oO fF WO NY FP OO DN A WO & WwW NY KF OC

Case 2:19-cv-02293-JAM-DMC Document 14 Filed 04/23/20 Page 2 of 2

Having considered the joint stipulation and motion of the Parties, and
good cause appearing therefore, it is hereby ordered that:

1. Plaintiff be granted leave to file his First Amended Complaint
(“FAC”);

2. Plaintiff file his FAC within five (5) days of this Order;

3. Defendants’ responsive pleading, if any, shall be due within forty-
five (45) days after the First Amended Complaint is filed; and

4. To the extent Defendant files a motion to dismiss the First Amended
Complaint, Defendant’s reply brief shall be due no fewer than
twenty-one (21) days after the date Plaintiff files a brief in

opposition to Defendant’s motion to dismiss.

IT IS SO ORDERED.
SG A
Dated: 4/22/20 20 By:

Hopes A. Mendez
UniteWStates District judge |

 

 

 
